Citation Nr: 1748480	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 1992.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2015, the Board remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Board remanded the above claims in order to afford the Veteran with a VA examination in conjunction with these claims.  In this regard, the Veteran has been incarcerated during the pendency of this claim.  Thus, the Board, on remand, directed the RO to follow the VA Adjudication Procedure Manual provision for scheduling examinations of incarcerated veterans, which specifically directed the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  Additionally, the basis of the RO's determination should be stated in the record.

In October 2015 and again in January 2016, the RO submitted requests for VA examinations regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus.   

In a January 2016 VA Examination Worksheet notation, the RO noted that the Veteran is incarcerated at James Crabtree Correctional Center and that facility does not transport Veterans for disability claims.  

Also, in March 2016, the RO noted that the Veteran's examinations were cancelled because after contact was made with James Crabtree Correctional Center to verify if they could transport the Veteran to the Oklahoma City VA Medical Center for his scheduled VA examinations, the Correctional Center replied that they do not transport Veteran's for disability claims.  

The Veteran is scheduled to be incarcerated from January 2006 to June 2029.  The claims file reveals that, while incarcerated, the Veteran was afforded a VA examination regarding his claim for service connection for a left knee disability.

Here, it does not appear that the RO contacted or corresponded with the correctional facility to determine whether the medical personnel at the correctional facility could conduct an examination in accordance with the VA examination worksheets, whether VHA personnel could conduct an examination, or whether fee-basis providers contracted by VHA could conduct the examination at the correctional facility, as directed by the Board's September 2015 remand directives.  Instead, the record only reflects that the correctional facility indicated that they do not transport Veteran's for disability claims.  Thus, a remand is necessary to afford the Veteran with VA examinations for his claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in accordance with M21-1MR, Part III.iv.3.A.11.d, Examinations of Incarcerated Veterans.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. The AOJ should determine which is the most feasible option. The basis of that determination should be stated in the record.

An examination and opinion should be conducted by an appropriate medical professional as to whether the Veteran's claimed hearing loss disability and tinnitus are related to his military service, to include noise exposure and head trauma sustained therein.  The examiner should review the Veteran's file and indicate that such a review has taken place.  The following opinions should be provided:

a.  Is it at least as likely as not (a 50 percent probability or greater) that any currently or recently diagnosed hearing loss disability for VA purposes is related to the Veteran's military service, to include noise exposure and head trauma sustained therein.

b.  Is it at least as likely as not (a 50 percent probability or greater) that any currently or recently diagnosed tinnitus is related to the Veteran's military service, to include noise exposure and head trauma sustained therein.

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

2. Then readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals





